Citation Nr: 1627186	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  05-28 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

6.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected lumbosacral strain.

7.  Entitlement to service connection for headaches, to include as secondary to cervical spine disability.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to June 1994.   

These matters come to the Board of Veterans Appeals (Board) on appeal of a September 2003 rating decision (lumbosacral strain) issued by the Regional Office (RO) in Newark, New Jersey, a June 2010 rating decision (peripheral neuropathy) issued by the Appeals Management Center (AMC) in Washington D.C., and a May 2013 rating decision (headaches, cervical spine disability, and PTSD) issued by the RO in Houston, Texas.  The case is now under the jurisdiction of the St. Petersburg, Florida RO.

In March 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.

The reopened claim for entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for psychiatric disability, to include PTSD, so as to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of the appeal, the record indicates that the Veteran is unemployed and that he quit his job due to his back.  In light of Rice, id., the Board finds that the issue of entitlement to a TDIU is properly before the Board, as shown on the title page of this decision.

The issues of entitlement to an increased rating in excess of 40 percent for lumbosacral strain, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to service connection for an acquired psychiatric disability, to include PTSD, entitlement to service connection for cervical spine disability, to include as secondary to service-connected lumbosacral strain, entitlement to service connection for headaches, to include as secondary to cervical spine disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A February 2008 Board decision denied a claim for entitlement to service connection for PTSD.  The Veteran did not appeal the decision.  
 
2.  Evidence received since the February 2008 Board decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The February 2008 Board decision, with respect to the denial of entitlement to service connection for PTSD, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2015).
 
2.  New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for PTSD, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A September 2003 rating decision denied entitlement to service connection for PTSD.  The Veteran appealed the decision to the Board.  A February 2008 Board decision denied the claim for entitlement to service connection for PTSD.  
The Veteran did not appeal the Board's decision to the Court or request reconsideration.  As a result, the Board's February 2008 decision is final.  38 C.F.R. § 20.1100.

At the time of the February 2008 Board decision, the record contained VA medical treatment records, the Veteran's statements, a lay statement, copies of pages from the Veteran's personnel file, and service medical treatment records.  

The February 2008 Board decision denied the Veteran's claim for service connection for PTSD on the basis that there was no verified stressor.  The Board acknowledged the Veteran's first alleged stressor of an explosion while aboard the USS CONSTELLATION in July 1993, as a result of which he injured his back.  The Board determined that the stressor could not be verified.  The Board stated that the service medical records clearly showed that the back injury was not caused by an exploding bomb.  In doing so, the Board referenced the Veteran's statement to the Medical Board that he injured his back during a heavy sea swell and that there was no mention of a bomb or explosion in the service records.

Concerning the second alleged stressor of combat-related duties while attached to a helicopter squadron, noted to be while the Veteran was aboard the USS CONSTELLATION, the Veteran reported that he had search and rescue duties.  He stated that his helicopter came under fire and caused him to open fire on two boats.  The Veteran cited a March 1994 Physical Evaluation Board (PEB) memorandum which stated that his discharge was due to a condition which was "combat-related as defined by Title 26 U.S. Code section 104(b)(3).  The disability was caused by an instrumentality of war and/or as a direct result of armed conflict." 

In the February 2008 decision, the Board found that the combat presumption did not apply.  The Board stated that the authority referenced in the PEB memorandum was an Internal Revenue Service (IRS) statute regarding the exclusion of certain items from taxable income.  The regulation broadly defined "combat related injury" for taxation and income counting purposes.  The Board further explained that the Veteran had no awards or decorations which denoted combat and the circumstances of his service supported a finding that he did not participate in combat operations.  The Veteran stated he was attached to HS-7 aboard the USS Constellation in June and July 1993, serving in the Persian Gulf in support of Operation Southern Watch, enforcing a no fly zone across southern Iraq following the liberation of Kuwait.  The Board noted, however, that while Operation Southern Watch was occurring at that time, the USS Constellation was not in the area.  According to information from the ship's history (submitted by the veteran), the ship had completed refitting in Philadelphia in March 1993, and returned to San Diego, her home port, by August 1993 after her shakedown cruise.  She was not deployed in support of Southern Watch until November 1994. 

The Veteran's personnel records showed that he was aboard the USS Constellation from April 1993 to August 1993, and was not aboard when the ship began Persian Gulf deployment.  The Board noted that the service personnel records did not indicate service in Southwest Asia.  The Board found that the combat presumption did not apply.

Evidence associated with the claims folder since the Board's final February 2008 decision includes the Veteran's statements and hearing testimony, VA examination reports, Social Security Administration records, and VA medical treatment records.   The Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for PTSD.  Specifically, the Board finds that the Veteran's statements and testimony regarding his in-service stressors are "new" as they provide more details than previously associated with the record at the time of the February 2008 Board decision.  During his hearing, the Veteran testified that his second stressor, consisting of being engaged in combat and witnessing boats being destroyed by fire, did not occur when he was aboard the USS CONSTELLATION, but occurred when he was aboard the USS NIMITZ. The evidence is "material" because it indicates that the Veteran had an in-service stressor, that which may be capable of verification.  This evidence raises a reasonable possibility of substantiating the claim in that it provides a more complete picture regarding the origin of the in-service injury.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  However, additional development is required prior to adjudication of the service connection issue.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  




REMAND

First, while the Veteran has not claimed that his lumbosacral strain increased in severity since his last VA medical examination, the most recent VA medical examination was provided in 2009, more than six years ago.  In light of the Veteran's testimony regarding his period of incapacitation and that at times he cannot move, the Board finds that a new VA examination is required to determine the current nature and severity of his service-connected lumbosacral strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Veteran testified that he believed his peripheral neuropathy has worsened since it was initially evaluated.  The last VA medical examination was provided in 2009 and the Veteran was granted service connection for peripheral neuropathy in 2010, more than six years ago.  The Board finds that a new VA medical examination is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

With respect to the claim for service connection for PTSD, the Veteran has claimed that his PTSD is related to an explosion that occurred aboard the USS Constellation in July 1993, during which he injured his back.  Several entries in the service medical treatment records indicate that the Veteran twisted his back during a sea swell and rough seas.  However, the service medical treatment records show that the Veteran was discharged due to his back.  A record addressed to the Veteran from the President, Physical Evaluation Board, dated in February 1994, indicated that the Veteran was found unfit for duty and that the unfitting condition was combat-related as defined by Title 26 U.S. Code section 104(b)(3).  While the authority referenced in the PEB memorandum was an IRS statute, which broadly defined combat related injury, the Board finds that efforts must be made to verify the stressor.  On remand, the AOJ must make efforts to verify the July 1973 stressor of an explosion while aboard the USS CONSTELLATION.

In addition, while it appears that pages from the Veteran's personnel records were requested, there is no indication that the AOJ requested the Veteran's complete service personnel records.  A request for the Veteran's service personnel records must be accomplished on remand.   

In addition, a VA medical examination is required to determine whether any psychiatric disability, to include PTSD, is related to active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Concerning the claim for service connection for cervical spine disability, the Veteran was provided a VA medical examination in February 2015.  The VA examiner expressed an opinion that:  "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness."  The rationale for the opinion was that the medical literature would not support that a lumbosacral strain would create a degenerative disc disease and degenerative joint disease of the cervical spine.  The examiner also stated that the service medical treatment records made no mention of a cervical spine/neck condition and it was first mentioned in VA medical treatment records in 2002.  The Board finds that the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the examiner did not provide an opinion in the correct terms, i.e., whether a cervical spine is related to active service and whether the service-connected lumbosacral strain caused or aggravated the cervical spine disability.  A new VA opinion is required.

Concerning the claim for service connection for headaches, it is inextricably intertwined with the claim for entitlement to service connection for cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In addition, during the hearing, the Veteran testified that he believed his headaches were due to a traumatic brain injury incurred during active service.  Accordingly, this issue must be adjudicated by the AOJ in the first instance prior to the Board's adjudication of the claim for service connection for headaches.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for lumbosacral strain and initial increased ratings for peripheral neuropathy.  Appellate adjudication of the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue for entitlement to service connection for residuals of traumatic brain injury.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran.  Only if a timely notice of disagreement is received, and after issuance of a statement of the case, a timely substantive appeal is received as to the matter, should the issue be forwarded to the Board for appellate consideration.

2.  Send the Veteran a notice letter concerning the claim for entitlement to a TDIU and service connection on a secondary basis.  

3.  Request the Veteran's complete service personnel records.  

4.  Contact the JSRRC to attempt to corroborate the Veteran's reported stressor of witnessing an explosion during his period of active service in July 1993 while aboard the USS CONSTELLATION. Document all efforts to corroborate the stressor.

5.  Thereafter, provide the Veteran a new VA examination to determine the nature and etiology of each psychiatric disorder present, to include PTSD.  With respect to PTSD, the AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence and/or that is combat-related, or related to fear of hostile, military or terrorist activity.  The claims folder must be made available to the examiner and a notation must be included in the report confirming that the review was completed.  Any indicated studies and testing must be completed.  Following review of the claims folder and examination of the Veteran, the examiner must respond to the following: 

*Is the Veteran's PTSD at least as likely as not related (50 percent probability or more) due to fear of hostile military or terrorist activity?

For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

* Is the Veteran's PTSD at least as likely as not (50 percent probability or more) related to any other corroborated in-service stressor? 

* Is any psychiatric disability other than PTSD at least as likely as not (50 percent probability or more) related to the Veteran's active service?  

Rationale must be proffered for the opinions reached.

6.  Schedule the Veteran for a VA medical examination to determine the current severity of the lumbosacral strain.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Any indicated tests and studies must be completed. 

The examiner must include all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.

The examiner must address whether the Veteran has had any incapacitating episodes due to intervertebral disc syndrome. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

7.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed. 

The examiner should indicate whether any paralysis is complete or incomplete.  In addition, address whether any incomplete paralysis is mild, moderate, or severe.

8.  Request an addendum opinion to the February 2015 VA examination report concerning the nature and etiology of the cervical spine disability.  The claims folder must be reviewed and the examiner must indicate that the review was completed.  Thereafter, respond to the following: 

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability is related to or otherwise caused by active service. 

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was caused or aggravated by his service-connected lumbosacral strain.  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

Rationale must be provided for any opinion reached.  

9.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


